Citation Nr: 0933247	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The appellant served on active duty for training from 
September 1976 to December 1976, with inactive service from 
December 1976 to December 1979.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The appellant's service treatment records show treatment 
for muscle spasms in the neck in September 1976, but no 
further treatment for the remainder of her active duty for 
training.

2.  A current diagnosis of degenerative disc disease of the 
cervical spine is of record.

3.  The evidence of record does not relate the appellant's 
cervical spine disorder to her period of active duty for 
training.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for a cervical spine 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
September 2003 satisfied the duty to notify provisions with 
respect to the claims for service connection; additional 
letters were sent in June 2007 and August 2008.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the appellant was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in December 2006 
and March 2008 letters.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The appellant's service treatment records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The appellant's January 2001 Social Security Administration 
(SSA) disability determination, and the medical records 
considered in making that decision, had previously been 
obtained in April 2001.  38 C.F.R. § 3.159 (c) (2).  The 
appellant was also accorded a VA examination in November 
2008.  38 C.F.R. § 3.159(c) (4).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the appellant's claims 
folder has been thoroughly reviewed.  Although an obligation 
to provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the appellant or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In this 
case, the appellant served on active duty for training.  
Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R.  § 3.6(a).  
In order to establish service connection for the appellant's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant's service treatment records show that in 
September 1976, during her active duty for training, she was 
seen for and diagnosed with muscle spasms of her neck.  
However, her service treatment records show no further 
treatment for any cervical spine symptoms or diagnosis of any 
cervical spine disorder.  Subsequent to service, the first 
evidence of cervical spine symptoms or a diagnosed disorder 
is found in an April 1997 private treatment record.  At that 
time, the appellant reported that she had recently been 
involved in a motor vehicle accident in which her vehicle was 
hit from behind.  She stated that it was difficult for her to 
rotate her neck to the right, and that she had also been seen 
by a chiropractor who informed her she had torn ligaments in 
her neck.  Physical examination found that the appellant's 
neck was tender to palpation from C6 to L5; an x-ray showed 
old fractures and trauma at C4-C6 with calcification in the 
anterior ligament at C6-7, but no acute fractures.  She was 
similarly seen by a private practitioner for neck pain and 
decreased range of motion in July 1999 and November 1999.  In 
April 2002, she sought private treatment for neck pain 
following an incident at Home Depot, where she was pushing a 
cart out the door; when it fell off a sidewalk, and she 
strained her neck attempting to keep the cart upright.  
Physical examination at that time showed her cervical spine 
and right shoulder were tender to palpation.  Follow-up 
treatment records dated in May 2002 and November 2002 
continued to show cervical spine discomfort, but a full range 
of motion.  

Despite a history of neck pain and limited motion, and the 
objective findings of the April 1997 x-ray, the medical 
evidence of record does not relate the appellant's cervical 
spine disorder to her military service.  The only objective 
medical opinion of record is that of the November 2008 VA 
examiner, who concluded after consideration of the claims 
file and physical examination that the appellant's 
degenerative disc disease of the cervical spine was "less 
likely as not (less than 50/50 probability) caused by or a 
result of" the one-time report of neck muscle spasm in 
service.  The examiner noted that there was no further 
complaint or treatment for neck symptoms after the one 
September 1976 sick call visit, and no chronicity of this 
neck symptomatology from that time until the April 1997 
private cervical spine x-ray.  Thus, continuity of 
symptomatology is not shown.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of the claimed condition).  

Further, based on the 1997 x-ray showing an old fracture of 
C4-C5 and C5-C6, and calcification of the anterior ligament 
from C6-C7, the examiner stated that the appellant may have 
been injured at some point subsequent to the end of her 
active duty for training, but prior to the 1997 automobile 
accident noted in the record.  For these reasons, and because 
there was no evidence of a neck injury that would have 
resulted in a fracture during active duty for training, the 
appellant's cervical spine disorder was not likely related to 
her military service.  There are no other opinions of record 
which provide a nexus or otherwise contradict this 
conclusion.  Accordingly, service connection for a cervical 
spine disorder is not warranted.

Because the evidence of record does not relate the 
appellant's cervical spine disorder to her military service, 
the preponderance of the evidence is against her claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


